Paget of6

UN|TED STATES DlSTRlCT COURT
MlDDLE DlSTRlCT OF FLORIDA

 

FORT MYERS D|V|S|ON
UN|TED STATES OF AMER|CA
v_ Case Number: 2:18-cr-92-FtM-38MRM
HECTOR E_ PENA uSM Number: 70682-018
George El|is Summers, Jr., AFPD
Suite 301
1514 Broadway

Ft Myers, FL 33901
JUDGMENT |N A CR|M|NAL CASE

The defendant pleaded guilty to Counts One, Two, Three, Four, Five, and Six of the lndictment. The defendant is adjudicated
guilty of these offenses:

Date Offense Count
Tit|e & Section Nature of Offense Conc|uded Number(s1

18 U.S.C. §§ 922(g)(1) and Possession of Firearm by a Convicted Fe|on September 21, 2016 One
924(a)(2)
21 U.S.C. §§ 841(a)(1), Possession with |ntent to Distribute Cocaine September 21, 2016 Two
841 (b)(1)(C) and 18 U.S.C. 2
18 U.S.C. §§ 922(g)(1) and Possession of Firearm by a Convicted Fe|on September 29, 2016 Three
924(a)(2)
21 U.S.C. §§ 841(a)(1) and Possession with intent to Distribute Cocaine September 29. 2016 Four
841(b)(1)(C) and 18 U.S.C. § 2
18 U.S.C. §§ 941(c)(1)(A)(i) and Possession of Firearm During and in Relation to a September 29, 2016 Five
18 U.S.C. § 2 Drug Trafficking Crime
21 U.S.C. §§ 841 (a)(1), Possession with intent to Distribute Cocaine November 1, 2016 Six

841(b)(1)(C) and 18 U.S.C. § 2

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to the
Sentencing Refon'n Act of 1984, as modified by United States v. Booker, 543 US 220 (2005).

lT lS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all tines, restitution, costs and special assessments imposed by this judgment are
fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendants economic circumstances

'Date of |mposition of Judgment:

an a 28,2 19

    
 

 

./SHER| POLSTER CHAPPELL
UN|TED STATES DlSTRlCT JUDGE

January ge , 2019

AO 2455 (Rev. 11/16) Judgment in a Crimina| Case

Page 2 of 6

Hector E. Pena
2:18-cr-92-FtM-38MRM

|MPRBONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 87 months, 27 months on Counts 1-4 and Count 6, each count to run concurrently and a term of 60
months on Count 5, to run consecutive to all other counts.

The Court makes the following recommendations as to incarceration:

Participation in any and all educational programs, to include vocational training.

Participation in any and all drug/alcohol programs available, to include the lntensive 500 Hour Drug
Treatment Program, if and when eligib|e.

incarceration in a facility close to home (Fort Myers, F|orida)

The defendant is remanded to the custody of the United States Marsha|.

 

 

 

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at . with a certified copy of this judgment
UN|TED STATES N|ARSHAL
By:

 

Deputy U.S. Marshal

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Page 3 or 6

Hector E. Pena
2:18-cr-92-FtM-38MRM

SUPERV|SED RELEASE

Upon release from imprisonment you will be on supervised release for a term of 3 years, concurrent to Counts
1 through 6.

MANDATORY CONDIT|ONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafterl as determined by the court.
4. . You must cooperate in the collection of DNA as directed by the probation officer.

.°°!°."

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions on the attached page.

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Page 4 of 6

Hector E. Pena
2:18-cr-92-FtM-38MRM

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in your conduct and condition

1.

.°"P

11.
12.

13.

You must report to the probation ofhce in the federal judicial district where you are authorized to reside within 72
hours of your release frorn imprisonment unless the probation ofhcer instructs you to report to a different probation
office or within a different time frame After initially reporting to the probation officel the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
ofhcer, and the defendant must report to the probation officer as instructed

After initially reporting to the probation ofnce, you will receive instructions from the court or the probation ofiicer
about how and when you must report to the probation officer, and you must report to the probation officer as
instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

You must answer truthfully the questions asked by your probation ofhcer

You must live at a place approved by the probation officer. if you plan to change where you live or anything about
your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change if notifying the probation officer in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

¥ou must work full time (at least 30 hours per week) at a lawful type of empioyment, unless the probation officer
excuses you from doing so. if you do not have full-time employment you must try to find full-time empioyment,
unless the probation officer excuses you from doing so. if you plan to change where you work or anything about
your work (such as your position or yourjob responsibilities)l you must notify the probation officer at least 10 days
before the change if notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
or expected change `

You must not communicate or interact with someone you know is engaged in criminal activity, lf you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

if you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
You must not own, possess, or have access to a firearml ammunition, destructive device, or dangerous weapon
(i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

if the probation officer determines that you pose a risk to another person (including an organization), the probation
ocher may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use On|y

A U.S. probation officer has instructed me on the conditions specihed by the court and has provided me with a written
copy of this judgment containing these conditions For further information regarding these conditions, see Overview of
Probation and Supervised Reiease Conditi'ons, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 2455 (Rev. 11/16) Judgment in a Criminal Case

Page 5 of 6

Hector E. Pena
2:18-cr-92-FtM-38MRM

ADD|T|ONAL COND|T|ONS OF SUPERV|SED RELEASE

1. The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
officer's instructions regarding the implementation of this court directive Further, the defendant shall contribute to
the costs of these services not to exceed an amount determined reasonable by the Probation Office's Sliding Scale
for Substance Abuse Treatment Services. During and upon completion of this program, the defendant is directed
to submit to random drug testing.

2. The defendant shall participate in a mental health treatment program (outpatient and/or inpatient) and follow the
probation officer's instructions regarding the implementation of this court directive Further, the defendant shall
contribute to the costs of these services not to exceed an amount determined reasonable by the Probation Office's

' Sliding Scale for Mental Health Treatment Services.

3. The defendant shall provide the probation officer access to any requested financial information

4. The defendant shall submit to a search of his person, residence, place of business, any storage units under the
defendants contro|, computer, or vehicle, conducted by the United States Probation Officer at a reasonable time
and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release Failure to submit to a search may be grounds for revocation. The defendant shall inform any
other residents that the premises may be subject to a search pursuant to this condition.

l5. The defendant shall cooperate in the collection of DNA. as directed by the Probation thcer.

6. The mandatory drug testing requirements of the Violent Crime Control Act are imposed The Court orders the
defendant to submit to random drug testing not to exceed 104 tests per year.

AO 245B (Rev. 11/16) Judgment in a Criminal Case

Page 6 of 6

Hector E. Pena
2:18-cr-92-FtM-38MRM

CR|M|NAL MONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment JVTA Assessment1 Fine Restitution

TOTALS $600.00 $0.00 $0 $0

SCHEDULE OF PAYMENTS

Unless the court has expressly ordered othenivise in the special instructions above, if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment Ali criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ inmate Financia| Responsibility Programl
are made to the clerk of the court, unless otherwise directed by the courtl the probation officer, or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Payments shall be applied in the following order: (1) assessment (2) restitution principal, (3) restitution interest, (4) nne
principai, (5) fine interest, (6) community restitution, (7) JVTA assessment1 (8) penalties, and (9) costs, including cost of

prosecution and court costs.
FORFE|TURE

Defendant shall forfeit to the United States those assets previously identified in the Order of .Forfeiture (Doc. #69), that are
subject to forfeiture, including Smith & Wesson firearm (seriai # lVlPB1011) and a Glock Firearm (seriai # NZG359)

*Findings for the total amount of losses are required under Chapters 109A, 110, 110A. and 113A of Titie 18, United States Code, for offenses committed
on or alter September13, 1994 but before April 23, 1996.

 

‘ Justice for \hctims of Traflid<ing Act of 2015l Pub. L. No. 114-22.
" Findings for the total amount of losses are required under Chapters 109A. 110, 110A, and 113A of 'iitle 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.

AO 2455 (Rev. 11/16) Judgment in a Criminal Case

